DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 and 22-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21-39 of U.S. Patent No. 11,143,841 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 and 22-39 are obvious variants and encompassed by claims 1-19 and 21-39 of U.S. Patent No. 11,143,841 B2 as shown in the table below.

Instant Application
US 11,143,841 B2
1. A lens mount configured to be detachably mountable to a camera mount that includes a restricting portion and a plurality of first bayonet claw portions, the lens mount comprising:
a plurality of second bayonet claw portions configured to allow engagement with the plurality of first bayonet claw portions; and
a restricted portion configured to be restricted by the restricting portion when the lens mount is mounted to the camera mount,
wherein the plurality of second bayonet claw portions includes first and second claw portions adjacent to the restricted portion in a circumferential direction, and 
an opposite side claw portion disposed on opposite side of the restricted portion with respect to the first and second claw portions in the circumferential direction,

















wherein, when viewed in a central axis direction of the lens mount, a first reference line is a line passing through a center of the restricted portion and a central axis of the lens mount, a first line is a line passing through the central axis and an end of the first claw portion that is closer to the restricted portion, and a second line is a line passing through the central axis and an end of the second claw portion that is closer to the restricted portion, and


wherein
90° < θ1 + θ2 < 180°
is satisfied, where θ1 is an angle formed between the first reference line and the first line, and θ2 is an angle formed between the first reference line and the second line.
1.  A lens mount configured to be detachably mountable to a camera mount that includes a restricting portion and a plurality of first bayonet claw portions, the lens mount comprising:
a plurality of second bayonet claw portions configured to allow engagement with the plurality of first bayonet claw portions; and
a restricted portion configured to restricted by the restricting portion when the lens mount is mounted to the camera mount,
wherein, the plurality of second bayonet claw portions includes first and second claw portions adjacent to the restricted portion in a circumferential direction,




wherein the plurality of first bayonet claw portions includes third and fourth claw portions adjacent to the restricting portion in the circumferential direction, and fifth claw portion disposed on opposite side of the restricting portion with respect to the third and fourth claw portions in the circumferential direction,
wherein, when the lens mount is mounted to the camera mount, the first claw portion engages with the third claw portion after being inserted between the third and fifth claw portions in the circumferential direction, and the second claw portion engages with the fourth claw portion after being inserted between the third and fourth claw portions in the circumferential direction,
wherein, when viewed in a central axis direction of the lens mount, a first reference line is a line passing through a center of the restricted portion and a central axis of the lens mount, a first line is a line passing through the central axis and an end of the first claw portion that is closer to the restricted portion, and a second line is a line passing through the central axis and an end of the second claw portion that is closer to the restricted portion,
wherein the restricted portion is positioned at a region between the first line and the second line, and wherein
90° < θ1 + θ2< 180°
is satisfied, where θ1 is an angle formed between the first reference line and the first line, and θ2 is an angle formed between the first reference line and the second line.

18.   The lens mount according to claim 1, wherein the plurality of second bayonet claw portions includes sixth claw portion disposed on opposite side of the restricted portion with respect to the first and second claw portions in the circumferential direction.
2. The lens mount according to claim 1,
wherein
90° < θ1 + θ2 < 120°
is satisfied.
2.  The lens mount according to claim 1, wherein
90° < θ1 + θ2 < 120° 
is satisfied.
3. The lens mount according to claim 2,
wherein
90° < θ1 + θ2 < 100°
is satisfied.
3.  The lens mount according to claim 2, wherein
90° < θ1 + θ2 < 100° is satisfied.
4, The lens mount according to claim 1,
wherein
40° < θ1 < 70°, and
40° < θ2 < 70°
are satisfied.
4.  The lens mount according to claim 1, wherein
40° < θ1 <70°, and 
40° < θ2 < 70° 
are satisfied.
5. The lens mount according to claim 4,
 wherein
40° < θ1 < 60°, and
40° < θ2 < 60°
are satisfied.
5.   The lens mount according to claim 4, wherein
40° < θ1 <60°, and 
40° < θ2 < 60° 
are satisfied.
6. The lens mount according to claim 1,
wherein
1.00 ≤ θ1/ θ2 ≤1.40
is satisfied.
6.   The lens mount according to claim 1, wherein
1.00 < θ1/ θ2 < 1.40 
is satisfied.
7. The lens mount according to claim 6,
wherein
1.00 ≤ θ1/ θ2 ≤1.35
is satisfied.
7.   The lens mount according to claim 6, wherein
1.00 < θ1/ θ2 < 1.35 
is satisfied.
8. The lens mount according to claim 1, wherein, when viewed in the central axis direction, the first and second claw portions both overlap a boundary line that is orthogonal to the first reference line and passes through the central axis.
8.  The lens mount according to claim 1, wherein, when viewed in the central axis direction, the first and second claw portions both overlap a boundary line that is orthogonal to the first reference line and passes through the central axis.
9. The lens mount according to claim 1, wherein, when the lens mount is in a normal position, the second claw portion is positioned on a gravity direction side with respect to the first claw portion.
9.  The lens mount according to claim 1, wherein, when the lens mount is in a normal position, the second claw portion is positioned on a gravity direction side with respect to the first claw portion.
10. The lens mount according to claim 1, wherein a dimension of the second claw portion in the circumferential direction is larger than a dimension of the first claw portion in the circumferential direction.
10.  The lens mount according to claim 1, wherein a dimension of the second claw portion in the circumferential direction is larger than a dimension of the first claw portion in the circumferential direction.
















11. The lens mount according to claim 1, wherein the plurality of first bayonet claw portions includes third and fourth claw portions adjacent to the restricting portion in the circumferential direction, and fifth claw portion disposed on opposite side of the restricting portion with respect to the third and fourth claw portions in the circumferential direction.
1.  A lens mount configured to be detachably mountable to a camera mount that includes a restricting portion and a plurality of first bayonet claw portions, the lens mount comprising:
a plurality of second bayonet claw portions configured to allow engagement with the plurality of first bayonet claw portions; and
a restricted portion configured to restricted by the restricting portion when the lens mount is mounted to the camera mount,
wherein, the plurality of second bayonet claw portions includes first and second claw portions adjacent to the restricted portion in a circumferential direction,
wherein the plurality of first bayonet claw portions includes third and fourth claw portions adjacent to the restricting portion in the circumferential direction, and fifth claw portion disposed on opposite side of the restricting portion with respect to the third and fourth claw portions in the circumferential direction,
wherein, when the lens mount is mounted to the camera mount, the first claw portion engages with the third claw portion after being inserted between the third and fifth claw portions in the circumferential direction, and the second claw portion engages with the fourth claw portion after being inserted between the third and fourth claw portions in the circumferential direction,
wherein, when viewed in a central axis direction of the lens mount, a first reference line is a line passing through a center of the restricted portion and a central axis of the lens mount, a first line is a line passing through the central axis and an end of the first claw portion that is closer to the restricted portion, and a second line is a line passing through the central axis and an end of the second claw portion that is closer to the restricted portion,
wherein the restricted portion is positioned at a region between the first line and the second line, and wherein
90° < θ1 + θ2< 180°
is satisfied, where θ1 is an angle formed between the first reference line and the first line, and θ2 is an angle formed between the first reference line and the second line.
12. The lens mount according to claim 11, wherein, when the lens mount is mounted to the camera mount, the opposite side claw portion engages with the fifth claw portion after being inserted between the fourth and fifth claw portions in the circumferential direction.
26.  The lens mount according to claim 18, wherein, when the lens mount is mounted to the camera mount, the sixth claw portion engages with the fifth claw portion after being inserted between the fourth and fifth claw portions in the circumferential direction.
13. The lens mount according to claim 11, wherein, when viewed in the central axis direction in a state of the lens mount and the camera mount contacting with each other, a second reference line is a line passing through the central axis and a center of the restricting portion, θ7 is a minimum value of an angle formed between a θ7 line passing through the central axis and a point that is, in a region where the first and third claw portions overlap each other, nearest to the restricting portion, and the second reference line, θ8 is a minimum value of an angle formed between a θ8 line passing through the central axis and a point that is, in a region where the second and fourth claw portions overlap each other, nearest to the restricting portion, and the second reference line,
0.75 ≤ θ7/ θ8 ≤1.25
is satisfied.
13.   The lens mount according to claim 1, wherein, when viewed in the central axis direction in a state of the lens mount and the camera mount contacting each other, a second reference line is a line passing through the central axis and a center of the restricting portion, θ7 is a minimum value of an angle formed between a line passing through the central axis and a point that is, in a region where the first and third claw portions overlap each other, nearest to the restricting portion, and the second reference line, θ8 is a minimum value of an angle formed between a line passing through the central axis and a point that is, in a region where the second and fourth claw portions overlap each other, nearest to the restricting portion, and the second reference line,
0.75 < θ7/ θ8 <1.25 
is satisfied.
14. The lens mount according to claim 11,
wherein
0.80 ≤ θ7/ θ8 ≤1.20
is satisfied.
14.   The lens mount according to claim 13, wherein
0.80 < θ7/ θ8 <1.20 
is satisfied.
15. The lens mount according to claim 11, wherein, when viewed in the central axis direction in a state of the lens mount and the camera mount contacting with each other, a second reference line is a line passing through the central axis and a center of the restricting portion, θ5 is an angle formed between a θ5 line passing through the central axis and a point that is, in a region where the first and third claw portions overlap each other, nearest to the restricting portion, and the second reference line, θ6 is an angle formed between a θ6 line passing through the central axis and a point that is, in a region where the second and fourth claw portions overlap each other, nearest to the restricting portion, and the second reference line, θ7 is a minimum value of θ5, and θ8 is a minimum value of θ6, a maximum value of θ5 is θ9,
90° < θ7 + θ8 < 180°, and
90° < θ9 + θ8 < 180°
are satisfied.
15.   The lens mount according to claim 1, wherein, when viewed in the central axis direction in a state of the lens mount and the camera mount contacting each other, a second reference line is a line passing through the central axis and a center of the restricting portion, θ5 is an angle formed between a line passing through the central axis and a point that is, in a region where the first and third claw portions overlap each other, nearest to the restricting portion, and the second reference line, θ6 is an angle formed between a line passing through the central axis and a point that is, in a region where the second and fourth claw portions overlap each other, nearest to the restricting portion, and the second reference line, θ7 is a minimum value of θ5, and θ8 is a minimum value of θ6, a maximum value of θ5 is θ9,
90° < θ7 + θ8 < 180°, and 
90° < θ9 + θ8 < 180° 
are satisfied.
16. The lens mount according to claim 15,
wherein
90° < θ7 + θ8 < 110°, and
140° < θ9 + θ8 < 170°
are satisfied.
16.   The lens mount according to claim 15,
wherein
90° < θ7 + θ8 < 110°, and 
140° < θ9 + θ8 < 170° are satisfied.
17. The lens mount according to claim 11, wherein, when viewed in the central axis direction in a state of the lens mount and the camera mount contacting with each other, a second reference line is a line passing through the central axis and a center of the restricting portion, θ7 is a minimum value of an angle formed between a θ7 line passing through the central axis and a point that is, in a region where the first and third claw portions overlap each other, nearest to the restricting portion, and the second reference line, θ8 is a minimum value of an angle formed between a θ8 line passing through the central axis and a point that is, in a region where the second and fourth claw portions overlap each other, nearest to the restricting portion, and the second reference line,
45° ≤ θ7, and
45° ≤ θ8
are satisfied.
17.   The lens mount according to claim 1, wherein, when viewed in the central axis direction in a state of the lens mount and the camera mount contacting each other, a second reference line is a line passing through the central axis and a center of the restricting portion, θ7 is a minimum value of an angle formed between a line passing through the central axis and a point that is, in a region where the first and third claw portions overlap each other, nearest to the restricting portion, and the second reference line, θ8 is a minimum value of an angle formed between a line passing through the central axis and a point that is, in a region where the second and fourth claw portions overlap each other, nearest to the restricting portion, and the second reference line,
45° < θ7, and 
45° < θ8 
are satisfied.
18. The lens mount according to claim 11, wherein a dimension of a cutaway between the third and fourth claw portions in the circumferential direction is larger than a dimension of a cutaway between the third and fifth claw portions in the circumferential direction.
11. The lens mount according to claim 1, wherein a dimension of a cutaway between the third and fourth claw portions in the circumferential direction is larger than a dimension of a cutaway between the third and fifth claw portions in the circumferential direction.
19. The lens mount according to claim 11, wherein a dimension of a cutaway between the third and fourth claw portions in the circumferential direction is larger than a dimension of a cutaway between the fourth and fifth claw portions in the circumferential direction.
12. The lens mount according to claim 11, wherein a dimension of a cutaway between the third and fourth claw portions in the circumferential direction is larger than a dimension of a cutaway between the fourth and fifth claw portions in the circumferential direction.
20. The lens mount according to claim 1, wherein a dimension of the second claw portion in the circumferential direction is larger than a dimension of the opposite side claw portion in the circumferential direction.
19.   The lens mount according to claim 18, wherein a dimension of the second claw portion in the circumferential direction is larger than a dimension of the sixth claw portion in the circumferential direction.
22. The lens mount according to claim 1,
wherein
0.6 ≤ θ3/ θ4 ≤ 0.9
is satisfied, where θ3 is an angle formed between the first reference line and a θ3 line passing through the central axis and an end of the opposite side claw portion that is on the side of the first claw portion, and θ4 is an angle formed between the first reference line and a θ4 line passing through the central axis and an end of the opposite side claw portion that is on the side of the second claw portion.
21.   The lens mount according to claim 18, wherein
0.6 < θ3/ θ4 < 0.9
is satisfied, where θ3 is an angle formed between the first reference line and a line passing through the central axis and an end of the sixth claw portion that is on the side of the first claw portion, and θ4 is an angle formed between the first reference line and a line passing through the central axis and an end of the sixth claw portion that is on the side of the second claw portion.
23. The lens mount according to claim 22,
wherein
0.6 ≤ θ3/ θ4 ≤ 0.8
is satisfied.
22.   The lens mount according to claim 21, wherein
0.6 < θ3/ θ4 < 0.8 
is satisfied.
24. The lens mount according to claim 1, wherein a dimension of a cutaway between the first and second claw portions in the circumferential direction is larger than both of a dimension of a cutaway between the first claw portion and opposite side claw portion and a dimension of a cutaway between the second claw portion and opposite side claw portion in the circumferential direction.
23.  The lens mount according to claim 18, wherein a dimension of a cutaway between the first and second claw portions in the circumferential direction is larger than both of a dimension of a cutaway between the first and sixth claw portions and a dimension of a cutaway between the second and sixth claw portions in the circumferential direction.
25. The lens mount according to claim 11, wherein, when the lens mount mounted to the camera mount is viewed in the central axis direction, among sides of a hexagon passing through both ends of a region where the first and third claw portions overlap each other, both ends of a region where the second and fourth claw portions overlap each other, and both ends of a region where the fifth claw portions and the opposite side claw portion overlap each other, the side nearest to the restricting portion is the longest.
24.  The lens mount according to claim 18, wherein, when the lens mount mounted to the camera mount is viewed in the central axis direction, among sides of a hexagon passing through both ends of a region where the first and third claw portions overlap each other, both ends of a region where the second and fourth claw portions overlap each other, and both ends of a region where the sixth and fifth claw portions overlap each other, the side nearest to the restricting portion is the longest.
26. The lens mount according to claim 18,
wherein
75° ≤ θ10 ≤ 105°,
75° ≤ θ20 ≤ 105°,
75° ≤ θ30 ≤ 105°, and
75° ≤ θL ≤ 105°
are satisfied, where, among internal angles of a quadrangle formed by connecting a center of the opposite side claw portion, a center of the second claw portion, a center of the first claw portion, and the center of the restricted portion, θ10 is an internal angle in which a vertex thereof is the center of the opposite side claw portion, θ20 is an internal angle in which a vertex thereof is the center of the second claw portion, θ30 is an internal angle in which a vertex thereof is the center of the first claw portion, and θL is an internal angle in which a vertex thereof is the center of the restricted portion.
25. The lens mount according to claim 18,
wherein
75° ≤ θ10 ≤ 105°,
75° ≤ θ20 ≤ 105°,
75° ≤ θ30 ≤ 105°, and
75° ≤ θL ≤ 105°
are satisfied, where, among internal angles of a quadrangle formed by connecting a center of the sixth claw portion, a center of the second claw portion, a center of the first claw portion, and the center of the restricted portion, θ10 is an internal angle in which a vertex thereof is the center of the sixth claw portion, θ20 is an internal angle in which a vertex thereof is the center of the second claw portion, θ30 is an internal angle in which a vertex thereof is the center of the first claw portion, and θL is an internal angle in which a vertex thereof is the center of the restricted portion.
27. The lens mount according to claim 19,
wherein
60° ≤ θ10 ≤ 100°,
60° ≤ θ20 ≤ 100°,
60° ≤ θ30 ≤ 100°, and
60° ≤ θL ≤ 100°
are satisfied, where, among internal angles of a quadrangle formed by connecting a center of the opposite side claw portion, a center of the second claw portion, a center of the first claw portion, and the center of the restricted portion, θ10 is an internal angle in which a vertex thereof is the center of the opposite side claw portion, θ20 is an internal angle in which a vertex thereof is the center of the second claw portion, θ30 is an internal angle in which a vertex thereof is the center of the first claw portion, and θL is an internal angle in which a vertex thereof is the center of the restricted portion.
27. The lens mount according to claim 26,
wherein
60° ≤ θ10 ≤ 100°,
60° ≤ θ20 ≤ 100°,
60° ≤ θ30 ≤ 100°, and
60° ≤ θL ≤ 100°
are satisfied, where, among internal angles of a quadrangle formed by connecting a center of the sixth claw portion, a center of the second claw portion, a center of the first claw portion, and the center of the restricted portion, θ10 is an internal angle in which a vertex thereof is the center of the sixth claw portion, θ20 is an internal angle in which a vertex thereof is the center of the second claw portion, θ30 is an internal angle in which a vertex thereof is the center of the first claw portion, and θL is an internal angle in which a vertex thereof is the center of the restricted portion.
28. The lens mount according to claim 27,
wherein
65° ≤ θ10 ≤ 100°,
65° ≤ θ20 ≤ 100°,
65° ≤ θ30 ≤ 100°, and
65° ≤ θL ≤ 100°
are satisfied.
28. The lens mount according to claim 27,
wherein
65° ≤ θ10 ≤ 100°,
65° ≤ θ20 ≤ 100°,
65° ≤ θ30 ≤ 100°, and
65° ≤ θL ≤ 100°
are satisfied.
29. The lens mount according to claim 28,
wherein
70° ≤ θ10 ≤ 100°,
70° ≤ θ20 ≤ 100°,
70° ≤ θ30 ≤ 100°, and
70° ≤ θL ≤ 100°
are satisfied.
29. The lens mount according to claim 28,
wherein
70° ≤ θ10 ≤ 100°,
70° ≤ θ20 ≤ 100°,
70° ≤ θ30 ≤ 100°, and
70° ≤ θL ≤ 100°
are satisfied.
30. The lens mount according to claim 26, wherein at least one among θ10, θ20, θ30, and θL is in a range of 85° to 95°, inclusive.
30. The lens mount according to claim 26, wherein at least one among θ10, θ20, θ30, and θL is in a range of 85° to 95°, inclusive.
31. The lens mount according to claim 26,
wherein
85° ≤ θL ≤ 95°
is satisfied.
31. The lens mount according to claim 26,
wherein
85° ≤ θL ≤ 95°
is satisfied.
32. The lens mount according to claim 31,
wherein
90° ≤ θL ≤ 95°
is satisfied.
32. The lens mount according to claim 31,
wherein
90° ≤ θL ≤ 95°
is satisfied.
33. The lens mount according to claim 18,
wherein
0.75 ≤ θ30/ θ20 ≤1.25
is satisfied, where, among internal angles of a quadrangle formed by connecting a center of the opposite side claw portion, a center of the second claw portion, a center of the first claw portion, and the center of the restricted portion, θ20 is an internal angle in which a vertex thereof is the center of the second claw portion, and θ30 is an internal angle in which a vertex thereof is the center of the first claw portion.
33. The lens mount according to claim 18,
wherein
0.75 ≤ θ30/ θ20 ≤1.25
is satisfied, where, among internal angles of a quadrangle formed by connecting a center of the sixth claw portion, a center of the second claw portion, a center of the first claw portion, and the center of the restricted portion, θ20 is an internal angle in which a vertex thereof is the center of the second claw portion, and θ30 is an internal angle in which a vertex thereof is the center of the first claw portion.
34. The lens mount according to claim 33,
wherein
0.85 ≤ θ30/ θ20 ≤1.15
is satisfied.
34.  The lens mount according to claim 33, wherein
0.85 < θ30/ θ20 < 1.15 
is satisfied.
35. The lens mount according to claim 34,
wherein
0.95 ≤ θ30/ θ20 ≤1.05
is satisfied.
35.   The lens mount according to claim 34, wherein
0.95 <θ30/ θ20 < 1.05 
is satisfied.
36. An accessory comprising:
the lens mount according to claim 1; and
a lens.
36.   An accessory comprising:
the lens mount according to claim 1; and 
a lens.
37. An accessory comprising the lens mount according to claim 1,
wherein the accessory is configured to be detachably mountable to a lens apparatus.
37.   An accessory comprising the lens mount according to claim 1, 
wherein the accessory is configured to be detachably mountable to a lens apparatus.
38. A camera mount comprising:
a plurality of first bayonet claw portions; and
a restricting portion,
wherein the camera mount is configured to be detachably mountable to the lens mount according to claim 1.
38.   A camera mount comprising:
a plurality of first bayonet claw portions; and 
a restricting portion,
wherein the camera mount is configured to be detachably mountable to the lens mount according to claim 1.
39. An image pickup apparatus comprising:
an image pickup element; and
a camera mount having a plurality of first bayonet claw portions, and a restricting portion,
wherein the camera mount is configured to be detachably mountable to the lens mount according to claim 1.
39.   An image pickup apparatus comprising:
a camera mount having a plurality of first bayonet claw portions, and a restricting portion, wherein the camera mount is configured to be detachably mountable to the lens mount according to claim 1; and
an image pickup element.


It should be noted that the opposite side claw portion in the claims of the instant application corresponds to the sixth claw portion in the claims of U.S. Patent No. 11,143,841 B2.


Claims 1-8, 10-17, 20-25 and 30-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 24-25, 28-29 and 38-40 of U.S. Patent No. 10,775,585 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8, 10-17, 20-25 and 30-39 are obvious variants and encompassed by claims 1-15, 24-25, 28-29 and 38-40 of U.S. Patent No. 10,775,585 B2 as shown in the table below.

Instant Application
US 10,775,585 B2
1. A lens mount configured to be detachably mountable to a camera mount that includes a restricting portion and a plurality of first bayonet claw portions, the lens mount comprising:
a plurality of second bayonet claw portions configured to allow engagement with the plurality of first bayonet claw portions; and

a restricted portion configured to be restricted by the restricting portion when the lens mount is mounted to the camera mount,









wherein the plurality of second bayonet claw portions includes first and second claw portions adjacent to the restricted portion in a circumferential direction, and 

an opposite side claw portion disposed on opposite side of the restricted portion with respect to the first and second claw portions in the circumferential direction,

wherein, when viewed in a central axis direction of the lens mount, a first reference line is a line passing through a center of the restricted portion and a central axis of the lens mount, a first line is a line passing through the central axis and an end of the first claw portion that is closer to the restricted portion, and a second line is a line passing through the central axis and an end of the second claw portion that is closer to the restricted portion, and
wherein
90° < θ1 + θ2 < 180°
is satisfied, where θ1 is an angle formed between the first reference line and the first line, and θ2 is an angle formed between the first reference line and the second line.
1. An accessory configured to be detachably mountable to an image pickup apparatus having a pin and a first mount portion that includes a plurality of first bayonet claw portions, the accessory comprising:
a second mount portion that includes a plurality of second bayonet claw portions configured to enable engagement with the plurality of first bayonet claw portions, and 
a concave portion in which the pin is inserted when the accessory is mounted to the image pickup apparatus,
wherein, when viewed in a central axis direction of the second mount portion, a concave portion side is a side on which the concave portion is provided with respect to a boundary line, which is a line that is orthogonal to a reference line passing through a center of the concave portion and a central axis of the second mount portion and that passes through the central axis, 
wherein the plurality of second bayonet claw portions includes first and second concave portion side bayonet claw portions each having at least a portion disposed on the concave portion side, and 
an opposite side bayonet claw portion in which both ends thereof are provided on an opposite side of the concave portion side with respect to the boundary line, and wherein

1.00 < θ1/ θ2 <1.40, and 
90° < θ1 + θ2 < 180°
are satisfied, where θ1 is an angle formed between the reference line and a first line that passes through the central axis and an end of the first concave portion side bayonet claw portion that is closer to the concave portion, and θ2 is an angle formed between the reference line and a second line that passes through the central axis and an end of the second concave portion side bayonet claw portion that is closer to the concave portion.




2. The lens mount according to claim 1,
wherein
90° < θ1 + θ2 < 120°
is satisfied.
39.    The accessory according to claim 1, wherein 
90° < θ1 + θ2 < 120° 
is satisfied.
3. The lens mount according to claim 2,
wherein
90° < θ1 + θ2 < 100°
is satisfied.
40.   The accessory according to claim 45, wherein 
90° < θ1 + θ2 < 100° 
is satisfied.
4, The lens mount according to claim 1,
wherein
40° < θ1 < 70°, and
40° < θ2 < 70°
are satisfied.
6.   The accessory according to claim 1, wherein
40° < θ1 <70°, and
40° < θ2 < 70° 
are satisfied.
5. The lens mount according to claim 4,
 wherein
40° < θ1 < 60°, and
40° < θ2 < 60°
are satisfied.
6.   The accessory according to claim 1, wherein
40° < θ1 <70°, and
40° < θ2 < 70° 
are satisfied.




























6. The lens mount according to claim 1,
wherein
1.00 ≤ θ1/ θ2 ≤1.40
is satisfied.
1. An accessory configured to be detachably mountable to an image pickup apparatus having a pin and a first mount portion that includes a plurality of first bayonet claw portions, the accessory comprising:
a second mount portion that includes a plurality of second bayonet claw portions configured to enable engagement with the plurality of first bayonet claw portions, and a concave portion in which the pin is inserted when the accessory is mounted to the image pickup apparatus,
wherein, when viewed in a central axis direction of the second mount portion, a concave portion side is a side on which the concave portion is provided with respect to a boundary line, which is a line that is orthogonal to a reference line passing through a center of the concave portion and a central axis of the second mount portion and that passes through the central axis, 
wherein the plurality of second bayonet claw portions includes first and second concave portion side bayonet claw portions each having at least a portion disposed on the concave portion side, and 
an opposite side bayonet claw portion in which both ends thereof are provided on an opposite side of the concave portion side with respect to the boundary line, and wherein
1.00 < θ1/ θ2 <1.40, and 
90° < θ1 + θ2 < 180°
are satisfied, where θ1 is an angle formed between the reference line and a first line that passes through the central axis and an end of the first concave portion side bayonet claw portion that is closer to the concave portion, and θ2 is an angle formed between the reference line and a second line that passes through the central axis and an end of the second concave portion side bayonet claw portion that is closer to the concave portion.
7. The lens mount according to claim 6,
wherein
1.00 ≤ θ1/ θ2 ≤1.35
is satisfied.
2.   The accessory according to claim 1, wherein 
1.00 ≤ θ1/ θ2 ≤1.35
is satisfied.
8. The lens mount according to claim 1, wherein, when viewed in the central axis direction, the first and second claw portions both overlap a boundary line that is orthogonal to the first reference line and passes through the central axis.
7.  The accessory according to claim 1, wherein, when viewed in the central axis direction, the first concave portion side bayonet claw portion and the second concave portion side bayonet claw portion both overlap the boundary line.
10. The lens mount according to claim 1, wherein a dimension of the second claw portion in the circumferential direction is larger than a dimension of the first claw portion in the circumferential direction.
15.  The accessory according to claim 1, wherein an angle of the second concave portion side bayonet claw portion in a circumferential direction is larger than an angle of each of the first concave portion side bayonet claw portion and the opposite side bayonet claw portion in the circumferential direction.
11. The lens mount according to claim 1, 

wherein the plurality of first bayonet claw portions includes third and fourth claw portions adjacent to the restricting portion in the circumferential direction, and fifth claw portion disposed on opposite side of the restricting portion with respect to the third and fourth claw portions in the circumferential direction.
9.  The accessory according to claim 1,
wherein a third bayonet claw portion is one of the plurality of first bayonet claw portions configured to enable engagement with the opposite side bayonet claw portion, a fourth bayonet claw portion is one of the plurality of first bayonet claw portions configured to enable engagement with the second concave portion side bayonet claw portion, and a fifth bayonet claw portion is one of the plurality of first bayonet claw portions configured to enable engagement with the first concave portion side bayonet claw portion,
wherein, viewed in the central axis direction in a state of the first and second mount portions contacting with each other, a second reference line is a line that connects the central axis and a center of the pin to each other, θ5 is an angle formed between the second reference line and a line that connects a point that is, in a region where the first concave portion side bayonet claw portion and the fifth bayonet claw portion overlap each other, nearest to the pin and the central axis, θ6 is an angle formed between the second reference line and a line that connects a point that is, in a region where the second concave portion side bayonet claw portion and the fourth bayonet claw portion overlap each other, nearest to the pin and the central axis, and
wherein
0.75 < θ7/ θ8 <1.25
is satisfied, where θ7 is a minimum value of θ5, and θ8 is a minimum value of θ6.
12. The lens mount according to claim 11, wherein, when the lens mount is mounted to the camera mount, the opposite side claw portion engages with the fifth claw portion after being inserted between the fourth and fifth claw portions in the circumferential direction.
9.  The accessory according to claim 1,
Wherein a third bayonet claw portion is one of the plurality of first bayonet claw portions configured to enable engagement with the opposite side bayonet claw portion, a fourth bayonet claw portion is one of the plurality of first bayonet claw portions configured to enable engagement with the second concave portion side bayonet claw portion, and a fifth bayonet claw portion is one of the plurality of first bayonet claw portions configured to enable engagement with the first concave portion side bayonet claw portion,
wherein, viewed in the central axis direction in a state of the first and second mount portions contacting with each other, a second reference line is a line that connects the central axis and a center of the pin to each other, θ5 is an angle formed between the second reference line and a line that connects a point that is, in a region where the first concave portion side bayonet claw portion and the fifth bayonet claw portion overlap each other, nearest to the pin and the central axis, θ6 is an angle formed between the second reference line and a line that connects a point that is, in a region where the second concave portion side bayonet claw portion and the fourth bayonet claw portion overlap each other, nearest to the pin and the central axis, and
wherein
0.75 < θ7/ θ8 <1.25
is satisfied, where θ7 is a minimum value of θ5, and θ8 is a minimum value of θ6.
13. The lens mount according to claim 11, 












wherein, when viewed in the central axis direction in a state of the lens mount and the camera mount contacting with each other, a second reference line is a line passing through the central axis and a center of the restricting portion, θ7 is a minimum value of an angle formed between a θ7 line passing through the central axis and a point that is, in a region where the first and third claw portions overlap each other, nearest to the restricting portion, and the second reference line, θ8 is a minimum value of an angle formed between a θ8 line passing through the central axis and a point that is, in a region where the second and fourth claw portions overlap each other, nearest to the restricting portion, and the second reference line,
0.75 ≤ θ7/ θ8 ≤1.25
is satisfied.
9.  The accessory according to claim 1,
Wherein a third bayonet claw portion is one of the plurality of first bayonet claw portions configured to enable engagement with the opposite side bayonet claw portion, a fourth bayonet claw portion is one of the plurality of first bayonet claw portions configured to enable engagement with the second concave portion side bayonet claw portion, and a fifth bayonet claw portion is one of the plurality of first bayonet claw portions configured to enable engagement with the first concave portion side bayonet claw portion,
wherein, viewed in the central axis direction in a state of the first and second mount portions contacting with each other, a second reference line is a line that connects the central axis and a center of the pin to each other, θ5 is an angle formed between the second reference line and a line that connects a point that is, in a region where the first concave portion side bayonet claw portion and the fifth bayonet claw portion overlap each other, nearest to the pin and the central axis, θ6 is an angle formed between the second reference line and a line that connects a point that is, in a region where the second concave portion side bayonet claw portion and the fourth bayonet claw portion overlap each other, nearest to the pin and the central axis, and
wherein
0.75 < θ7/ θ8 <1.25
is satisfied, where θ7 is a minimum value of θ5, and θ8 is a minimum value of θ6.





























14. The lens mount according to claim 11,
wherein
0.80 ≤ θ7/ θ8 ≤1.20
is satisfied.
9.  The accessory according to claim 1,
Wherein a third bayonet claw portion is one of the plurality of first bayonet claw portions configured to enable engagement with the opposite side bayonet claw portion, a fourth bayonet claw portion is one of the plurality of first bayonet claw portions configured to enable engagement with the second concave portion side bayonet claw portion, and a fifth bayonet claw portion is one of the plurality of first bayonet claw portions configured to enable engagement with the first concave portion side bayonet claw portion,
wherein, viewed in the central axis direction in a state of the first and second mount portions contacting with each other, a second reference line is a line that connects the central axis and a center of the pin to each other, θ5 is an angle formed between the second reference line and a line that connects a point that is, in a region where the first concave portion side bayonet claw portion and the fifth bayonet claw portion overlap each other, nearest to the pin and the central axis, θ6 is an angle formed between the second reference line and a line that connects a point that is, in a region where the second concave portion side bayonet claw portion and the fourth bayonet claw portion overlap each other, nearest to the pin and the central axis, and
wherein
0.75 < θ7/ θ8 <1.25
is satisfied, where θ7 is a minimum value of θ5, and θ8 is a minimum value of θ6.
15. The lens mount according to claim 11, wherein, when viewed in the central axis direction in a state of the lens mount and the camera mount contacting with each other, a second reference line is a line passing through the central axis and a center of the restricting portion, θ5 is an angle formed between a θ5 line passing through the central axis and a point that is, in a region where the first and third claw portions overlap each other, nearest to the restricting portion, and the second reference line, θ6 is an angle formed between a θ6 line passing through the central axis and a point that is, in a region where the second and fourth claw portions overlap each other, nearest to the restricting portion, and the second reference line, θ7 is a minimum value of θ5, and θ8 is a minimum value of θ6, a maximum value of θ5 is θ9,
90° < θ7 + θ8 < 180°, and
90° < θ9 + θ8 < 180°
are satisfied.
10.   The accessory according to claim 1, wherein 90° < θ7 + θ8 < 180°, and
90° < θ9 + θ8 < 180°
are satisfied, where a third bayonet claw portion is one of the plurality of first bayonet claw portions configured to enable engagement with the opposite side bayonet claw portion, a fourth bayonet claw portion is one of the plurality of first bayonet claw portions configured to enable engagement with the second concave portion side bayonet claw portion, and a fifth bayonet claw portion is one of the plurality of first bayonet claw portions configured to enable engagement with the first concave portion side bayonet claw portion, and
wherein, when viewed in the central axis direction in a state of the first and second mount portions contacting with each other, a second reference line is a line that connects the central axis and a center of the pin to each other, θ5 is an angle formed between the second reference line and a line that connects a point that is, in a region where the first concave portion side bayonet claw portion and the fifth bayonet claw portion overlap each other, nearest to the pin and the central axis, θ6 is an angle formed between the second reference line and a line that connects a point that is, in a region where the second concave portion side bayonet claw portion and the fourth bayonet claw portion overlap each other, nearest to the pin and the central axis, θ7 is a minimum value of θ5, θ8 is a minimum value of θ6, and a maximum value of θ5 is θ9.
16. The lens mount according to claim 15,
wherein
90° < θ7 + θ8 < 110°, and
140° < θ9 + θ8 < 170°
are satisfied.
10.   The accessory according to claim 1, wherein 90° < θ7 + θ8 < 180°, and
90° < θ9 + θ8 < 180°
are satisfied, where a third bayonet claw portion is one of the plurality of first bayonet claw portions configured to enable engagement with the opposite side bayonet claw portion, a fourth bayonet claw portion is one of the plurality of first bayonet claw portions configured to enable engagement with the second concave portion side bayonet claw portion, and a fifth bayonet claw portion is one of the plurality of first bayonet claw portions configured to enable engagement with the first concave portion side bayonet claw portion, and
wherein, when viewed in the central axis direction in a state of the first and second mount portions contacting with each other, a second reference line is a line that connects the central axis and a center of the pin to each other, θ5 is an angle formed between the second reference line and a line that connects a point that is, in a region where the first concave portion side bayonet claw portion and the fifth bayonet claw portion overlap each other, nearest to the pin and the central axis, θ6 is an angle formed between the second reference line and a line that connects a point that is, in a region where the second concave portion side bayonet claw portion and the fourth bayonet claw portion overlap each other, nearest to the pin and the central axis, θ7 is a minimum value of θ5, θ8 is a minimum value of θ6, and a maximum value of θ5 is θ9.
17. The lens mount according to claim 11, wherein, when viewed in the central axis direction in a state of the lens mount and the camera mount contacting with each other, a second reference line is a line passing through the central axis and a center of the restricting portion, θ7 is a minimum value of an angle formed between a θ7 line passing through the central axis and a point that is, in a region where the first and third claw portions overlap each other, nearest to the restricting portion, and the second reference line, θ8 is a minimum value of an angle formed between a θ8 line passing through the central axis and a point that is, in a region where the second and fourth claw portions overlap each other, nearest to the restricting portion, and the second reference line,
45° ≤ θ7, and
45° ≤ θ8
are satisfied.
38.   The accessory according to claim 1,
wherein a third bayonet claw portion is one of the plurality of first bayonet claw portions configured to enable engagement with the opposite side bayonet claw portion, a fourth bayonet claw portion is one of the plurality of first bayonet claw portions configured to enable engagement with the second concave portion side bayonet claw portion, and a fifth bayonet claw portion is one of the plurality of first bayonet claw portions configured to enable engagement with the first concave portion side bayonet claw portion, and
wherein, when viewed in the central axis direction in a state of the first and second mount portions contacting with each other, a second reference line is a line that connects the central axis and a center of the pin to each other, θ5 is an angle formed between a line that connects a point that is, in a region where the first concave portion side bayonet claw portion and the fifth bayonet claw portion overlap each other, nearest to the pin and the central axis, and the second reference line, θ6 is an angle formed between a line that connects a point that is, in a region where the second concave portion side bayonet claw portion and the fourth bayonet claw portion overlap each other, nearest to the pin and the central axis, and the second reference line θ6,
45° < θ7, and 
45° < θ8
are satisfied, where θ7 is a minimum value of θ5, and θ8 is a minimum value of θ6.
20. The lens mount according to claim 1, wherein a dimension of the second claw portion in the circumferential direction is larger than a dimension of the opposite side claw portion in the circumferential direction.
15.  The accessory according to claim 1, wherein an angle of the second concave portion side bayonet claw portion in a circumferential direction is larger than an angle of each of the first concave portion side bayonet claw portion and the opposite side bayonet claw portion in the circumferential direction.
21. The lens mount according to claim 1, wherein, when viewed in the central axis direction, the first reference line and opposite side claw portion overlap each other.
3.  The accessory according to claim 1, wherein, when viewed in the central axis direction, the reference line and the opposite side bayonet claw portion overlap each other.
22. The lens mount according to claim 1,
wherein
0.6 ≤ θ3/ θ4 ≤ 0.9
is satisfied, where θ3 is an angle formed between the first reference line and a θ3 line passing through the central axis and an end of the opposite side claw portion that is on the side of the first claw portion, and θ4 is an angle formed between the first reference line and a θ4 line passing through the central axis and an end of the opposite side claw portion that is on the side of the second claw portion.
4.  The accessory according to claim 1, wherein 
0.6 < θ3/ θ4 < 0.9
is satisfied, where θ3 is an angle formed between the reference line and a line that passes through the central axis and an end of the opposite side bayonet claw portion that is on the side of the first concave portion side bayonet claw portion, and θ4 is an angle formed between the reference line and a line passing through the central axis and an end of the opposite side bayonet claw portion that is on the side of the second concave portion side bayonet claw portion.
23. The lens mount according to claim 22,
wherein
0.6 ≤ θ3/ θ4 ≤ 0.8
is satisfied.
5.   The accessory according to claim 4 claim 1, wherein 
0.6 < θ3/ θ4 <0.8 is satisfied.










24. The lens mount according to claim 1, wherein a dimension of a cutaway between the first and second claw portions in the circumferential direction is larger than both of a dimension of a cutaway between the first claw portion and opposite side claw portion and a dimension of a cutaway between the second claw portion and opposite side claw portion in the circumferential direction.
8.   The accessory according to claim 1,
wherein a first cutaway is a portion between the first concave portion side bayonet claw portion and the opposite side bayonet claw portion, a second cutaway is a portion between the opposite side bayonet claw portion and the second concave portion side bayonet claw portion, and a third cutaway is a portion between the second concave portion side bayonet claw portion and the first concave portion side bayonet claw portion, and
wherein a dimension of the third cutaway in a circumferential direction of the accessory is larger than dimensions of the first cutaway and the second cutaway in the circumferential direction of the accessory.













25. The lens mount according to claim 11, wherein, when the lens mount mounted to the camera mount is viewed in the central axis direction, among sides of a hexagon passing through both ends of a region where the first and third claw portions overlap each other, both ends of a region where the second and fourth claw portions overlap each other, and both ends of a region where the fifth claw portions and the opposite side claw portion overlap each other, the side nearest to the restricting portion is the longest.
11.  The accessory according to claim 1,
wherein a third bayonet claw portion is one of the plurality of first bayonet claw portions configured to enable engagement with the opposite side bayonet claw portion, a fourth bayonet claw portion is one of the plurality of first bayonet claw portions configured to enable engagement with the second concave portion side bayonet claw portion, and a fifth bayonet claw portion is one of the plurality of first bayonet claw portions configured to enable engagement with the first concave portion side bayonet claw portion, and
wherein, when the accessory mounted to the image pickup apparatus is viewed in the central axis direction, among sides of a hexagon passing through a first end and a second end of a region where the first concave portion side bayonet claw portion and the fifth bayonet claw portion overlap each other, a first end and a second end of a region where the second concave portion side bayonet claw portion and the fourth bayonet claw portion overlap each other, and a first end and a second end of a region where the opposite side bayonet claw portion and the third bayonet claw portion overlap each other, the side nearest to the pin is a longest side of the hexagon.

30. The lens mount according to claim 26, wherein at least one among θ10, θ20, θ30, and θL is in a range of 85° to 95°, inclusive.
12.   The accessory according to claim 1 claim 12, wherein at least one among θ10, θ20, θ30, and θL is in a range of 85 to 95, inclusive.
31. The lens mount according to claim 26,
wherein
85° ≤ θL ≤ 95°
is satisfied.
13.   The accessory according to claim 1 claim 12, wherein 
85° < θL < 95°
is satisfied.
32. The lens mount according to claim 31,
wherein
90° ≤ θL ≤ 95°
is satisfied.
13.   The accessory according to claim 1 claim 12, wherein 
85° < θL < 95°
is satisfied.
33. The lens mount according to claim 18,
wherein
0.75 ≤ θ30/ θ20 ≤1.25
is satisfied, where, among internal angles of a quadrangle formed by connecting a center of the opposite side claw portion, a center of the second claw portion, a center of the first claw portion, and the center of the restricted portion, θ20 is an internal angle in which a vertex thereof is the center of the second claw portion, and θ30 is an internal angle in which a vertex thereof is the center of the first claw portion.
14.   The accessory according to claim 1, wherein 
0.75 < θ30/ θ20 <1.25
is satisfied, where, among internal angles of a quadrangle formed by connecting a center of the opposite side bayonet claw portion, a center of the second concave portion side bayonet claw portion, a center of the first concave portion side bayonet claw portion, and the center of the concave portion, θ20 is an angle of a second internal angle in which a vertex thereof is the center of the second concave portion side bayonet claw portion, and θ30 is an angle of a third internal angle in which a vertex thereof is the center of the first concave portion side bayonet claw portion.
34. The lens mount according to claim 33,
wherein
0.85 ≤ θ30/ θ20 ≤1.15
is satisfied.
14.   The accessory according to claim 1, wherein 
0.75 < θ30/ θ20 <1.25
is satisfied, where, among internal angles of a quadrangle formed by connecting a center of the opposite side bayonet claw portion, a center of the second concave portion side bayonet claw portion, a center of the first concave portion side bayonet claw portion, and the center of the concave portion, θ20 is an angle of a second internal angle in which a vertex thereof is the center of the second concave portion side bayonet claw portion, and θ30 is an angle of a third internal angle in which a vertex thereof is the center of the first concave portion side bayonet claw portion.
35. The lens mount according to claim 34,
wherein
0.95 ≤ θ30/ θ20 ≤1.05
is satisfied.
14.   The accessory according to claim 1, wherein 
0.75 < θ30/ θ20 <1.25
is satisfied, where, among internal angles of a quadrangle formed by connecting a center of the opposite side bayonet claw portion, a center of the second concave portion side bayonet claw portion, a center of the first concave portion side bayonet claw portion, and the center of the concave portion, θ20 is an angle of a second internal angle in which a vertex thereof is the center of the second concave portion side bayonet claw portion, and θ30 is an angle of a third internal angle in which a vertex thereof is the center of the first concave portion side bayonet claw portion.
36. An accessory comprising:
the lens mount according to claim 1; and
a lens.
24.   The accessory according to claim 1, further comprising a lens.

37. An accessory comprising the lens mount according to claim 1,
wherein the accessory is configured to be detachably mountable to a lens apparatus.
25.  The accessory according to claim 1, wherein the accessory is configured to be detachably mountable to a lens apparatus.

38. A camera mount comprising:
a plurality of first bayonet claw portions; and
a restricting portion,
wherein the camera mount is configured to be detachably mountable to the lens mount according to claim 1.
28.   An image pickup apparatus comprising:
a pin; and
a first mount portion that includes a plurality of first bayonet claw portions, wherein the image pickup apparatus is configured such that the accessory according to claim 1 is detachably mountable to the image pickup apparatus.
39. An image pickup apparatus comprising:
an image pickup element; and
a camera mount having a plurality of first bayonet claw portions, and a restricting portion,
wherein the camera mount is configured to be detachably mountable to the lens mount according to claim 1.
29.   A camera system comprising: 
the accessory according to claim 1; and
an image pickup apparatus having a pin, and
a first mount portion that includes a plurality of first bayonet claw portions, wherein the image pickup apparatus is configured such that the accessory is detachably mountable to the image pickup apparatus.


It should be noted that the first claw portion, second claw portion, third claw portion, fourth claw portion and fifth claw portion in the claims of the instant application correspond to the first concave portion side bayonet claw portion, second concave portion side bayonet claw portion, fifth bayonet claw portion, fourth bayonet claw portion, and third bayonet claw portion, respectively, in the claims of U.S. Patent No. 10,775,585 B2.

Allowable Subject Matter
Claims 1-39 would be allowable if the double patenting rejection(s) set forth in this Office Action is overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
With regard to independent claim 1, the prior art of record, Hasuda et al. (US 2012/0057860 A1, cited by applicant), discloses a lens mount (Fig. 3: accessory mount 200) configured to be detachably mountable to a camera mount (Fig.2: body mount 100) that includes a restricting portion ([0049]: a pin (not shown)) and a plurality of first bayonet claw portions (Fig.2: body-side first tab 110, body-side second tab 120, and body-side third tab 130), the lens mount comprising:
a plurality of second bayonet claw portions (Fig.3: accessory-side first tab 210, accessory-side second tab 220, and accessory-side third tab 230) configured to allow engagement with the plurality of first bayonet claw portions ([0074-0075]: “When the two index marks 7 and 8 are aligned, the photographic lens 2 and the camera body 1 achieve a positional relation relative to each other in which the body-side tabs 110 to 130 and the accessory-side tabs 210 to 230 do not interfere with each other, as shown in FIG. 7, and the accessory mount 200 can be thus inserted through the body mount 100 until the accessory-side mount reference surface 201 contacts the body mount reference surface 101”.  [0077]: “As the photographic lens 2 is turned along the counterclockwise direction viewed from the front side of the camera body 1 after the accessory mount 200 is inserted through the body mount 100 at the correct interlock phase, the accessory-side first tab 210 takes up a position to the rear of the body-side first tab 110, the accessory-side second tab 220 takes up a position to the rear of the body-side second tab 120 and the accessory-side third tab 230 takes up a position to the rear of the body-side third tab 130”); and
a restricted portion (Fig.3: pin hole 261) configured to be restricted by the restricting portion when the lens mount is mounted to the camera mount ([0059]),
wherein the plurality of second bayonet claw portions includes first and second claw portions adjacent to the restricted portion in a circumferential direction (Fig.6: accessory-side first tab 210 and accessory-side third tab 230 correspond to the first and second claw portions, respectively), and 
an opposite side claw portion disposed on opposite side of the restricted portion with respect to the first and second claw portions in the circumferential direction (Fig.6: accessory-side second tab 220 corresponds to the claimed opposite side claw portion),
wherein, when viewed in a central axis direction of the lens mount, a first reference line is a line passing through a center of the restricted portion and a central axis of the lens mount (Fig.6: the horizontal central line shown in figure corresponds to the first reference line), a first line is a line passing through the central axis and an end of the first claw portion that is closer to the restricted portion (Fig.6: the line passing through the center axis of the optical path and the first tab second side end 212 corresponds to the claimed first line), and a second line is a line passing through the central axis and an end of the second claw portion that is closer to the restricted portion (Fig.6: the line passing through the center axis of the optical path and the third tab first side end 231 corresponds to the claimed second line).
However, the prior art of record fails to disclose or reasonably suggest: “wherein
90° < θ1 + θ2 < 180°
is satisfied, where θ1 is an angle formed between the first reference line and the first line, and θ2 is an angle formed between the first reference line and the second line” in combination with other limitations recited in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kondo et al. (US 2019/0212634 A1) discloses a lens unit including an optical system, a lens barrel that receives the optical system, and a lens mount that is provided on one end side of the lens barrel and is fastened to a body mount provided on a camera. The lens mount includes a plurality of bayonet claws and a plurality of bayonet grooves.
Yamazaki et al. (US 2018/0348611 A1) discloses an interchangeable lens assembly includes a plurality of lens-side claw portions and a lock pin concave portion. Furthermore, internal angles of a quadrangle formed by connecting a center of a first lens-side claw portion, a center of a second lens-side claw portion, a center of a third lens-side claw portion, and a center of the lock pin concave portion satisfies a predetermined condition.
Nishio et al. (US 2013/0266303 A1) discloses the camera accessory is attachable to a camera by relatively rotating from a first state to a second state. Camera side contact pins include a first camera side contact pin making contact with an accessory side contact holding portion in the first state and second camera side contact pins not making contact with the accessory side contact holding portion in the first state.
Nishio et al. (US 2013/0266304 A1) discloses the camera side mount is brought, by relative rotation with the accessory side mount, from a first state where each accessory side bayonet claw is inserted between the camera side bayonet claws into a second state where the camera side and accessory side bayonet claws engage with each other.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/               Examiner, Art Unit 2696   

/SINH TRAN/               Supervisory Patent Examiner, Art Unit 2696